Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 6, 2018

                                     No. 04-18-00634-CV

             IN THE INTEREST OF A.B.R., B.R., AND M.L.R., CHILDREN,

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02368
                           Honorable Dick Alcala, Judge Presiding


                                        ORDER
        In this accelerated appeal of the August 21, 2018 order terminating appellant Dad’s
parental rights, Appellant’s brief was due to be filed with this court on November 1, 2018. See
TEX. R. APP. P. 38.6(a). On the due date, Appellant filed a motion for a twenty-day extension of
time to file Appellant’s brief until November 21, 2018.
       Appellant’s motion is GRANTED. Appellant Dad’s brief is due on November 21, 2018.
Any further motion for extension of time to file the brief is discouraged. See TEX. R. JUD.
ADMIN. 6.2 (directing courts of appeals to dispose of parental rights termination suits “[w]ithin
180 days of the date the notice of appeal is filed”).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court